—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a bench trial of murder in the second degree (Penal Law § 125.25 [1]) and sentencing him to an indeterminate term of incarceration of 20 years to life.
*916We reject defendant’s contention that the verdict is against the weight of the evidence on the issue of justification (see, People v Bleakley, 69 NY2d 490, 495). Given the uncontroverted evidence that the victim was unarmed (see, People v Henry, 244 AD2d 424, 425, lv denied 91 NY2d 874), County Court was entitled to reject the claim of defendant that he believed that the victim was reaching for a gun and that defendant consequently was in fear for his own life (see, People v White, 168 AD2d 962, 963, lv denied 77 NY2d 968). The court thus was entitled to reject the claim that defendant reasonably believed it necessary to use deadly force to defend himself against the imminent use of deadly force by the victim (see, People v Firth, 244 AD2d 420, 420-421, lv denied 91 NY2d 872; People v Narine, 240 AD2d 763, lv denied 90 NY2d 942). (Appeal from Judgment of Monroe County Court, Connell, J. — Murder, 2nd Degree.) Present — Green, J. P., Pine, Hayes and Kehoe, JJ.